Citation Nr: 0702771	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which confirmed and continued a 50 
percent rating for the veteran's service-connected bipolar 
disorder, as well as the 10 percent rating for his 
hypothyroidism.  By a June 2003 decision, the RO increased 
the rating for bipolar disorder to 70 percent effective 
October 4, 2000.  The Board also notes that the RO granted a 
total disability rating based upon individual unemployability 
due to service-connected disabilities (TDIU) in an October 
2003 rating decision.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 2002, a 
transcript of which is of record.

In April 2004, the Board remanded the appeal for further 
development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
again required prior to adjudicating the veteran's claims.

First, the Board notes that there are outstanding VA medical 
records that may be relevant to this appeal.  In this regard, 
a handwritten note on a February 2006 notice of a VA 
psychiatric examination scheduled for March 13, 2006, 
reflects that the veteran had been an inpatient at the 
Highland Drive Division of the VA Pittsburgh Healthcare 
System the week before this appointment and he had been 
discharged on March 10, 2006.  However, records from this 
hospitalization have not been associated with the claims 
file.  Thus, records from the above hospitalization, as well 
as any ongoing medical records since June 2005, should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The Board also notes that there are outstanding records from 
the Social Security Administration (SSA).  In this regard, a 
July 2003 VA treatment note reflects that the veteran has 
been receiving Social Security disability benefits.  However, 
records from the SSA are not of record.  As they may be 
relevant to the current appeal, the Board observes that the 
RO should obtain and associate with the claims file all SSA 
documents pertaining to the veteran, including any 
administrative decisions and the medical records relied upon 
concerning his claim(s).  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Lastly, the Board observes that this appeal was previously 
remanded to afford the veteran VA examinations to determine 
the current severity of his service-connected bipolar 
disorder and hypothyroidism.  The record shows that the 
veteran has failed to report to numerous scheduled 
examinations without explanation.  Additionally, at his 
hospital discharge, he was personally reminded of the 
scheduled examination three days later, but he still did not 
report.  Thus, as good cause has not been shown for his 
failure to report for the examinations, no additional 
examinations are being ordered by the Board.

For the reasons set forth above, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file records from the 
veteran's March 2006 hospitalization at 
the Highland Drive Division of the VA 
Pittsburgh Healthcare System.  Ongoing 
medical records since June 2005 should 
also be obtained.

2.  The RO should contact the SSA and 
request copies of all documents pertaining 
to the veteran, including any 
administrative decisions and the medical 
records relied upon concerning his 
claim(s).

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a SSOC and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


